Title: To James Madison from Joseph Chew, 3 February 1797
From: Chew, Joseph
To: Madison, James


My Dear Sirs
Montreal 3d. Febry. 1797
It has been thought Necessary to Secure to Sir John Johnson the two Thousand acres of land I have in Bourbon County Kentucky that I should pass Deeds to Some persons in the States to hold it for him. I have therefore Executed and passed Deeds to Robert & John Watts Esquires of New York and by Agreement the land is to be disposed of within or at the End of Eighteen months.
I now my Dear friends Request and intreat you by that Connection & friendship that has been and is between us that you will use Every Endeavour in your Power to get the utmost for this Land that it can possibly be Sold for; this will lay an Obligation on me and my Family that will never be forgot and I am Dear Sirs Yours Affectionately
Joseph Chew
